THOMAS, J.
The failure of the solicitor to file a statement as required by section 6730 of the Code is urged as error; but it was field, in tfie case of Anna Lee v. State, infra, 64 South. 637, not to constitute sucfi wfiere, as fiere, tfie prosecution was for a violation of tfie prohibition laws, and was begun by affidavit and warrant, and tfiere was no objection in tfie lower court to tfie failure of tfie solicitor to file sucfi statement. Tfie affidavit, upon wfiicfi tfie trial was fiad without objection, followed tfie form prescribed by law for charging tfie offense. Under section 32 of tfie Fuller Bill, this was sufficient to sustain tfie jurisdiction of tfie circuit court. — Anna Lee v. State, infra, 64 South. 637.
Tfie other questions raised by tfie record are so clearly without merit that they are not insisted upon in brief, are neither new nor novel, and are not of sucfi interest as to require discussion.
Tfie judgment of conviction is affirmed.
Affirmed.